


Exhibit 10.22

 

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 

STANDARD SUBLEASE

(Long-form to be used with pre-1996 AIR leases)

 

                1.             Parties.  This Sublease, dated, for reference
purposes only, February 23, 2000, is made by and between  OAD, Inc. a Delaware
Corporation (“Sublessor”) and Bio Enterics Corporation (“Sublessee”)

 

                2.             Premises.  Sublessor hereby subleases to
Sublessee and Sublessee hereby subleases from Sublessor for the term, at the
rental, and upon all of the conditions set forth herein, that certain real
property, including all improvements therein, and commonly known by the street
address of  6420 Via Real, Suite 8 & 9 located in the County of  Santa Barbara,
State of California and generally described as (describe briefly the nature of
the property) two contiguous units consisting of approximately 2,496 square
feet, (“Premises”).

 

                3.             Term.

 

                                3.1          Term.  The term of this Sublease
shall be for two (2) years and ten (10) months commencing on March 1, 2000 and
ending on  January 31, 2003, unless sooner terminated pursuant to any provision
hereof.

 

                                3.2          Delay in Commencement.  Sublessor
agrees to use reasonable efforts to deliver possession of the Premises by the
commencement date.  If, despite said efforts, Sublessor is unable to deliver
possession as agreed, Sublessee agrees that Sublessor shall not be liable
whatsoever for such failure to deliver possession.

 

                4.             Rent.

 

                                4.1          Base rent.  Sublessee shall pay to
Sublessor as Base Rent for the Premises equal monthly payments of $3,369.60, in
advance, on the first day of each month of the term hereof.  Sublessee shall pay
Sublessor upon the execution hereof $3,369.60 as Base Rent for March 1-31,
2000.  Base Rent for any period during the term hereof which is for less than
one month shall be a pro rata portion of the monthly installment.

 

                                4.2          Rent Defined.  All monetary
obligations of Sublessee to Sublessor under the terms of this Sublease (except
for the Security Deposit) are deemed to be rent (“Rent”).  Rent shall be payable
in lawful money of the United States to Sublessor at the address stated herein
or to such other persons or at such other places as Sublessor may designate in
writing.

 

                5.             Security Deposit.  Sublessee shall deposit with
Sublessor upon execution hereof $3,369.60 as security for Sublessee’s faithful
performance of Sublessee’s obligations hereunder.  If Sublessee fails to pay
Rent or other charges due hereunder, or otherwise defaults with respect to any
provision of this Sublease, Sublessor may use, apply or retain all or any
portion of said deposit for the payment of any Rent or other charge in default
or for the payment of any other sum to which Sublessor may become obligated by
reason of Sublessee’s default, or to compensate Sublessor for any loss or damage
which Sublessor may suffer thereby.  If Sublessor so uses or applies all or any
portion of said deposit, Sublessee shall within ten days after written demand
therefore forward to Sublessor an amount sufficient to restore said Deposit to
the full amount provided for herein and Sublessee’s failure to do so shall be a
material breach of this Sublease.  Sublessor shall not be required to keep said
Deposit separate from its general accounts.  If Sublessee performs all of
Sublessee’s obligations hereunder, said Deposit, or so much thereof as has not
therefore been applied by Sublessor, shall be returned, without payment of
interest to Sublessee (or at Sublessor’s option, to the last assignee, if any,
of Sublessee’s interest hereunder) at the expiration of the term hereof, and
after Sublessee has vacated the Premises.  No trust relationship is created
herein between Sublessor and Sublessee with respect to said Security Deposit.

 

                6.             Use.

 

                                6.1  Agreed Use.  The Premises shall be used and
occupied only for general office use and for no other purpose.

 

--------------------------------------------------------------------------------


 

                                6.3          Acceptance of Premises and Lessee. 
Sublessee acknowledges that:

 

                                (a)           it has been advised by Brokers to
satisfy itself with respect to the condition of the Premises (including but not
limited to the electrical, HVAC and fire sprinkler systems, security,
environmental aspects, and compliance with Applicable Requirements), and their
suitability for Sublessee’s intended use,

 

                                (b)           Sublessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises,
and

 

                                (c)           neither Sublessor, Sublessor’s
agents, nor any Broker has made any oral or written representations or
warranties with respect to said matters other than as set forth in this
Sublease.

 

In addition, Sublessor acknowledges that:

 

                                (a)           Broker has made no
representations, promises or warranties concerning Sublessee’s ability to honor
the Sublease or suitability to occupy the Premises, and

 

                                (b)           it is Sublessor’s sole
responsibility to investigate the financial capability and/or suitability of all
proposed tenants.

 

                7.             Master Lease

 

                                7.1          Sublessor is the lessee of the
Premises by virtue of a lease, hereinafter the “Master Lease”, a copy of which
is attached hereto marked Exhibit 1, wherein William D. and Edna J. Wright dba
South Coast Business Park is the lessor, herinafter the “Master Lessor”

 

                                7.2          This Sublease is and shall be at
all times subject and subordinate to the Master Lease and shall be subject to
consent of Master Lessor.

 

                                7.3          The terms, conditions and
respective obligations of Sublessor and Sublessee to each other under this
Sublease shall be Subordinate to the terms and conditions of the Master Lease.
Therefore, for the purposes of this Sublease, wherever in the Master Lease the
word “Lessor” is used it shall be deemed to mean the Sublessor herein and
wherever in the Master Lease the word “Lessee” is used it shall be deemed to
mean the Sublessee herein.

 

                                7.4          During the term of this Sublease
and for all periods subsequent for obligations which have arisen prior to the
termination of this Sublease, Sublessee does hereby expressly assume and agree
to perform and comply with, for the benefit of Sublessor and Master Lessor, each
and every obligation of Sublessor under the Master Lease except for the
following paragraphs which are excluded therefrom:

 

                                7.5          The obligations that Sublessee has
assumed under paragraph 7.4 hereof are hereinafter referred to as the
“Sublessee’s Assumed Obligations”. The obligations that sublessee has not
assumed under paragraph 7.4 hereof are hereinafter referred to as the
“Sublessor’s Remaining Obligations”.

 

                                7.6          Sublessee shall hold Sublessor free
and harmless from all liability, judgments, costs, damages, claims or demands,
including reasonable attorneys fees, arising out of  Sublessee’s failure to
comply with or perform Sublessee’s Assumed Obligations.

 


 

                                7.7          Sublessor agrees to maintain the
Master Lease during the entire term of this Sublease, subject, however, to any
earlier termination of the Master Lease without the fault of the Sublessor, and
to comply with or perform Sublessor’s Remaining Obligations and to hold
Sublessee free and harmless from all liability, judgments, costs, damages,
claims or demands arising out of  Sublessor’s failure to comply with or perform
Sublessor’s Remaining Obligations.

 

                                7.8          Sublessor represents to Sublessee
that the Master Lease is in full force and effect and that to Sublessor’s
knowledge no default exists on the part of any Party to the Master Lease.

 

                8.             Assignment of Sublease and Default

 

                                8.1          Sublessor hereby assigns and
transfers to Master Lessor the Sublessor’s interest in this Sublease, subject
however to the provisions of the Paragraph 8.2 hereof.

 

                                8.2          Master Lessor, by executing this
document, agrees that until a Default shall occur in the performance of
Sublessor’s Obligations under the Master Lease, that Sublessor may receive,
collect and enjoy the Rent accruing under this Sublease. However, if Sublessor
shall Default in the performance of its obligations to Master Lessor then Master
Lessor may, at its option, receive and collect, direct from Sublessee, all Rent
owing and to be owed under this Sublease.  Master Lessor shall not, by reason of
this assignment of the Sublease nor by reason of the collection of the Rent from
the Sublessee, be deemed liable to Sublessee for any failure of the Sublessor to
perform and comply with the Sublessor’s Remaining Obligations.

 

 

2

--------------------------------------------------------------------------------


 

                                8.3          Sublessor hereby irrevocably
authorizes and directs Sublessee upon receipt of any written notice from the
Master Lessor stating that a Default exists in the performance of Sublessor’s
obligations under the Master Lease, to pay to Master Lessor the Rent due and to
become due under the Sublease.  Sublessor agrees that Sublessee shall have the
right to rely upon any such statement and request from Master Lessor, and the
Sublessee shall pay such Rent to Master Lessor without any obligation or right
to inquire as to whether such Default exists and notwithstanding any notice from
or claim from Sublessor to the contrary and Sublessor shall have no right or
claim against Sublessee for any such Rent so paid by Sublessee.

 

                                8.4          No changes or modifications shall
be made to this Sublease without the consent of Master Lessor.

 

                9.             Consent of Master Lessor.

 

                                9.1          In the event that the Master Lease
requires that Sublessor obtain the consent of Master Lessor to any subletting by
Sublessor then, this Sublease shall not be effective unless, within ten days of
the date hereof,  Master Lessor signs this Sublease thereby giving its consent
to this Subletting.

 

                                9.2          In the event that the obligations
of the Sublessor under the Master Lease have been guaranteed by third parties
then neither this Sublease, nor the Master Lessor’s consent, shall be effective
unless, within 10 days of the date hereof, said guarantors sign this Sublease
thereby giving their consent to this Sublease.

 

                                9.3          In the event that Master Lessor
does give such consent then:

 

                                                (a)  Such consent shall not
release Sublessor of its obligations or alter the primary liability of Sublessor
to pay the Rent and perform and comply with all of the obligations of Sublessor
to be performed under the Master Lease.

 

                                                (b)  The acceptance of Rent by
Master Lessor from Sublessee or anyone else liable under the Master Lease shall
not be deemed a waiver by Master Lessor of any provisions of the Master Lease.

 

                                                (c)  The consent to this
Sublease shall not constitute a consent to any subsequent subletting or
assignment.

 

                                                (d)  In the event of any Default
of Sublessor under the Master Lease, Master Lessor may proceed directly against
Sublessor, any guarantors or anyone else liable under the Master Lease or this
Sublease without first exhausting Master Lessor’s remedies against any other
person or entity liable thereon to Master Lessor.

 

                                                (e)  Master Lessor may consent
to subsequent sublettings and assignments of the Master Lease or this Sublease
or any amendments or modifications thereto without notifying Sublessor or anyone
else liable under the Master Lease and without obtaining their consent and such
action shall not relieve such persons from liability.

 

                                                (f)  In the event that Sublessor
shall Default in its obligations under the Master Lease, then Master Lessor, at
its option and without being obligated to do so, may require Sublessee to attorn
to Master Lessor in which event Master Lessor shall undertake the obligations of
Sublessor under this Sublease from the time of the exercise of said option to
termination of this Sublease but Master Lessor shall not be liable for any
prepaid Rent nor any Security Deposit paid by Sublessee, nor shall Master Lessor
be liable for any other Defaults of the Sublessor under the Sublease.

 

                                9.4          The signautres of the Master Lessor
and any Guarantors of Sublessor at the end of this document shall constitute
their consent to the terms of this Sublease.

 

                                9.5          Master Lessor acknowledges that, to
the best of Master Lessor’s knowledge, no Default presently exists under the
Master Lease of obligations to be performed by Sublessor and that the Master
Lease is in full force and effect.

 

                                9.6          In the event that Sublessor
Defaults under its obligations to be performed under the Master Lease by
Sublessor, Master Lessor agrees to deliver to Sublessee a copy of any such
notice of default.   Sublessee shall have the right to cure any Default of
Sublessor described in any notice of default within ten days after service of
such notice of default on Sublessee.  If such Default is cured by Sublessee then
Sublessee shall have the right of reimbursement and offset from and against
Sublessor.

 

                10.          Brokers Fee.

 

                                10.1        Upon execution hereof by all
parties, Sublessor shall pay to Pacifica Commercial Realty a licensed real
estate broker, (“Broker”), a fee as set forth in a separate agreement between
Sublessor and Broker, or in the event there is no such separate agreement, the
sum of $6,362.25 for brokerage services rendered by Broker to Sublessor in this
transaction.

 

                                10.4        Any fee due from Sublessor or
hereunder shall be due and payable upon the exercise of any option to extend or
renew, upon the execution of any new lease, or, in the event of a puchase, at
the close of escrow.

 

                                10.5        Any transferee of Sublessor’s
interest in this, by accepting an assignment thereof, shall be deemed to have
assumed the obligations of Sublessor under this Paragraph 10.

 

                11.          Attorney’s Fees.  If any party or the Broker named
herein brings an action to enforce the terms hereof or to declare rights
hereunder, the prevailing party in any such action, on trial and appeal, shall
be entitled to his reasonable attorney’s fees to be paid by the losing party as
fixed by the Court.

 

                12.          Additional Provisions.  (If there are no additional
provisions, draw a line from this point to the next printed word after the space
left here.  If there are additional provisions place the same here.) see
paragraph 13 on next page.

 

 

3

--------------------------------------------------------------------------------


 

ATTENTION:  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES.  THE PARTIES ARE URGED TO:

 

1.  SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
SUBLEASE.

 

2.  RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES.  SAID INVESTIGATION SHOULD INCLUDE, BUT NOT BE LIMITED TO:  THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PREMISES FOR SUBLESSEE’S INTENDED USE.

 

WARNING:  IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH THE
LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

Executed at:

 

 

Q. A. D., Inc., a Delaware Corporation

on:

3/6/00

 

By:

/s/ Mike Dale, DIRECTOR, REAL ESTATE AND FACILITIES

Address:

6267 Carpinteria Ave., Suite 100

 

By:

 

 

Carpinteria, CA  93103

 

“Sublessor” (Corporate Seal)

 

 

 

 

 

 

 

Executed at:

 

 

Bio Enterics Corporation

on:

7/1/2000

 

By:

/s/ Rich Marek

Address:

1035 Cindy Lane

 

By:

 

 

Carpinteria, CA  93103

 

“Sublessee” (Corporate Seal)

 

 

 

 

 

 

 

Executed at:

 

 

William D. and Edna J. Wright, dba

South Coast Business Park

on:

3/3/00

 

By:

/s/ Jeanne Wright-Bortolozzo, Agent

Address:

130 Garden Street

 

By:

 

 

Santa Barbara, CA  93101

 

“Master Lessor” (Corporate Seal)

 

 

 

NOTE:  These forms are often modified to meet changing requirements of law and
needs of the industry.  Always write or call to make sure you are utilizing the
most current form:  AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION, 700 So. Flower
St., Suite 600, Los Angeles, CA  90017, (213) 687-8777.

 

13.                                 Rent Adjustments:  On March 1, 2001 and
March 1, 2002 the base rent shall be adjusted by the change, if any, in the
Consumer Price Index (All Items for All Urban Consumers 1982 -84 =100 Base) of
the United States Department of Labor, Bureau of Labor Statistics for Los
Angeles - Anaheim - Riverside, CA (the “Index”).  The adjustment shall be
calculated according to the following formula:

 

X =

A x B/C

 

 

X =

Adjusted Rent

 

 

A =

Base Rent of the first month of the Sublease term

 

 

B =

The monthly index for the third month immediately preceding the Adjustment Date

 

 

C =

The monthly index for the third month immediately preceding the first month of
the sublease term

 

 

                                                The monthly rent as so adjusted
shall be payable for each month commencing with the Adjustment Date and
continuing until the next Adjustment Date.

 

4

--------------------------------------------------------------------------------


STANDARD INDUSTRIAL LEASE—MULTI-TENANT

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

[LOGO]

 

1.             Parties. This Lease, dated, for reference purposes only, January
20, 1998, is made by and between William D & Edna J. Wright dba South Coast
Business Park (herein called “Lessor”) and O.A.D., Inc., a California
Corporation (herein called “Lessee”).

 

2.             Premises, Parking and Common Areas.

 

                2.1          Premises. Lessor hereby leases to Lessee and Lessee
leases from Lessor for the term, at the rental, and upon all of the conditions
set forth herein, real property situated in the County of Santa Barbara, State
of California commonly known as South Coast Business Park, Phase I & II (46,198
+ 14000 = 60,198 s. f. ) and described as 6420 Via Real, Suite’s 8 & 9 (Building
B), Carpinteria, CA, consisting of approximately 2,496 square feet (See Exhibit
“A” attached) herein referred to as the “Premises”, as may be outlined on an
Exhibit attached hereto, including rights to the Common Areas as hereinafter
specified but not including any rights to the roof of the Premises or to any
Building in the Industrial Center. The Premises are a portion of a building,
herein referred to as the “Building.” The Premises, the Building, the Common
Areas, the land upon which the same are located, along with all other buildings
and improvements thereon, are herein collectively referred to as the “Industrial
Center.”

 

                2.2          Vehicle Parking. Lessee shall be entitled to 4
vehicle parking spaces, unreserved and unassigned, on those portions of the
Common Areas designated by Lessor for parking. Lessee shall not use more parking
spaces than said number. Said parking spaces shall be used only for parking by
vehicles no larger than full size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Vehicles other than Permitted Size
Vehicles are herein referred to as “Oversized Vehicles.”

 

                                2.2.1       Lessee shall not permit or allow any
vehicles that belong to or are controlled by Lessee or Lessee’s employees,
suppliers, shippers, customers, or invitees to be loaded, unloaded, or parked in
areas other than those designated by Lessor for such activities.

 

                                2.2.2       If Lessee permits or allows any of
the prohibited activities described in paragraph 2.2 of this Lease, then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove or tow away the vehicle involved and charge
the cost to Lessee, which cost shall be immediately payable upon demand by
Lessor.

 

                2.3          Common Areas — Definition. The term “Common Areas”
is defined as all areas and facilities outside the Premises and within the
exterior boundary line of the Industrial Center that are provided and designated
by the Lessor from time to time for the general non-exclusive use of Lessor,
Lessee and of other lessees of the Industrial Center and their respective
employees, suppliers, shippers, customers and invitees, including parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways and landscaped areas.

 

                2.4          Common Areas — Lessee’s Rights. Lessor hereby
grants to Lessee, for the benefit of Lessee and its employees, suppliers,
shippers, customers and invitees, during the term of this Lease, the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Industrial
Center. Under no circumstances shall the right herein granted to use the Common
Areas be deemed to include the right to store any property, temporarily or
permanently, in the Common Areas. Any such storage shall be permitted only by
the prior written consent of Lessor or Lessor’s designated agent, which consent
may be revoked at any time. In the event that any unauthorized storage shall
occur then Lessor shall have the right, without notice, in addition to such
other rights and remedies that it may have, to remove the property and charge
the cost to Lessee, which cost shall be immediately payable upon demand by
Lessor.

 

                2.5          Common Areas — Rules and Regulations. Lessor or
such other person(s) as Lessor may appoint shall have the exclusive control and
management of the Common Areas and shall have the right, from time to time, to
establish, modify, amend and enforce reasonable rules and regulations with
respect thereto. Lessee agrees to abide by and conform to all such rules and
regulations, and to cause its employees, suppliers, shippers, customers, and
invitees to so abide and conform. Lessor shall not be responsible to Lessee for
the non-compliance with said rules and regulations by other lessees of the
Industrial Center.

 

                2.6          Common Areas — Changes. Lessor shall have the
right, in Lessor’s sole discretion, from time to time:

 

                                (a) To make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways; (b)
To close temporarily any of the Common Areas for maintenance purposes so long as
reasonable access to the Premises remains available; (c) To designate other land
outside the boundaries of the Industrial Center to be a part of the Common
Areas; (d) To add additional buildings and improvements to the Common Areas; (e)
To use the Common Areas while engaged in making additional improvements, repairs
or alterations to the Industrial Center, or any portion thereof; (f) To do and
perform such other acts and make such other changes in, to or with respect to
the Common Areas and Industrial Center as Lessor may, in the exercise of sound
business judgment, deem to be appropriate.

 

                                2.6.1       Lessor shall at all times provide
the parking facilities required by applicable law and in no event shall the
number of parking spaces that Lessee is entitled to under paragraph 2.2 be
reduced.

 

3.             Term.

 

                3.1          Term. The term of this Lease shall be for Sixty
(60) months commencing on February 1, 1998 and ending on January 31, 2003 unless
sooner terminated pursuant to any provision hereof. See Addendum. RENT TO
COMMENCE MARCH 1, 1998

 

                3.2          Delay in Possession. Notwithstanding said
commencement date, if for any reason Lessor cannot deliver possession of the
Premises to Lessee on said date, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or the
obligations of Lessee hereunder or extend the term hereof, but in such case,
Lessee shall not be obligated to pay rent or perform any other obligation of
Lessee under the terms of this Lease, except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Lessee.

 

                3.3          Early Possession. If Lessee occupies the Premises
prior to said commencement date, such occupancy shall be subject to all
provisions of this Lease, such occupancy shall not advance the termination date,
and Lessee shall pay rent for such period at the initial monthly rates set forth
below.

 

4.             Rent.

 

                4.1          Base Rent. Lessee shall pay to Lessor, as Base Rent
for the Premises, without any offset or deduction, except as may be otherwise
expressly provided in this Lease, on the 1st day of each month of the term
hereof, monthly payments in advance of $3,244.80. See Addendum for cost of
living adjustments to Base Rent, and determination of rent during Extension
Periods. Lessee shall pay Lessor upon execution hereof $3,244.80 as Base Rent
for March 1, 1998 thru March 31, 1998. Rent for any period during the term
hereof which is for less than one month shall be a pro rata portion of the Base
Rent. Rent shall be payable in lawful money of the United States to Lessor at
the address stated herein or to such other persons or at such other places as
Lessor may designate in writing.

 

                4.2          Operating Expenses. Lessee shall pay to Lessor
during the term hereof, in addition to the Base Rent, Lessee’s Share, as
hereinafter defined, of all Operating Expenses, as hereinafter defined, during
each calendar year of the term of this Lease, in accordance with the following
provisions:

                                (a)      “Lessee’s Share” is defined, for
purposes of this Lease, as 4.15 percent.

                                (b)      “Operating Expenses” is defined, for
purposes of this Lease, as all costs incurred by Lessor, if any, for:

                                                (i) The operation, repair and
maintenance, in neat, clean, good order and condition, of the following:

                                                                (aa) The Common
Areas, including parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways, landscaped areas, striping,
bumpers, irrigation systems, Common Area lighting facilities and fences and
gates;

                                                                (bb) Trash
disposal services;

                                                                (cc) Tenant
directories;

                                                                (dd) Fire
detection systems including sprinkler system maintenance and repair;

 

 

Initials:

BA

 

 

JWB

 

--------------------------------------------------------------------------------


 

                                                                (ee)        
Security services:

                                                                (ff)          
Any other service to be provided by Lessor that is elsewhere in this Lease
stated to be an “Operating Expense.”

                                                                (gg)        
Property management expenses:

                                                (ii)           Any deductible
portion of an insured loss concerning any of the items of matters described in
this paragraph 4.2:

                                                (iii)          The cost of the
premiums for the liability and property insurance policies to be maintained by
Lessor under paragraph 8 thereof:

                                                (iv)          The amount of the
real property tax to be paid by Lessor under paragraph 10.1 hereof:

                                                (v)           The cost of water,
gas and electricity to service the Common Areas.

                                (c)           The inclusion of the improvements,
facilities and services set forth in paragraph 4.2(b)(i) of the definition of
Operating Expenses shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Industrial Center already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.

                                (d)           Lessee’s Share of Operating
Expenses, shall be payable by Lessee within ten (10) days after a reasonably
detailed statement of actual expenses is presented to Lessee by Lessor.  At
Lessor’s option, however, an amount may be estimated by Lessor from time to time
of Lessee’s Share of annual Operating Expenses and the same shall be payable
monthly or quarterly, as Lessor shall designate, during each twelve-month period
of the Lease term, on the same day as the Base Rent is due hereunder.  In the
event that Lessee pays Lessor’s estimate of Lessee’s Share of Operating Expenses
as aforesaid.  Lessor shall deliver to Lessee within sixty (60) days after the
expiration of each calendar year a reasonably detailed statement showing
Lessee’s Share of the actual Operating Expenses incurred during the preceding
year.  If Lessee’s payments under this paragraph 4.2(d) during said preceding
year exceed Lessee’s Share as indicated on said statement, Lessee shall be
entitled to credit the amount of such overpayment against Lessee’s Share of
Operating Expenses next falling due.  If Lessee’s payments under this paragraph
during said preceding year were less than Lessee’s Shares as indicated on said
statement, Lessee shall pay to Lessor the amount of the deficiency within ten
(10) days after delivery by Lessor to Lessee of said statement.

 

5.             Security Deposit.  Lessee shall deposit with Lessor upon
execution hereof $3,244.80 as security for Lessee’s faithful performance of
Lessee’s obligations hereunder.  If Lessee fails to pay rent or other charges
due hereunder, or otherwise defaults with respect to any provision of this
Lease, Lessor may use, apply or retain all or any portion of said deposit for
the payment of any rent or other charge in default or for the payment of any
other sum to which Lessor may become obligated by reason of Lessee’s default, or
to compensate Lessor for any loss or damage which Lessor may suffer thereby.  If
Lessor so uses or applies all or any portion of said deposit, Lessee shall
within ten (10) days after written demand therefor deposit cash with Lessor in
an amount sufficient to restore said deposit to the full amount then required of
Lessee.  If the monthly rent shall, from time to time, increase during the term
of the Lease, Lessee shall, at the time of such increase, deposit with Lessor
additional money as a security deposit so that the total amount of the security
deposit held by Lessor shall at all times bear the same proportion to the then
current Base Rent as the initial security deposit bears to the initial Base Rent
set forth in paragraph 4.  Lessor shall not be required to keep said security
deposit separate from its general accounts.  If Lessee performs all of Lessee’s
obligations hereunder, said deposit, or so much thereof as has not theretofore
been applied by Lessor, shall be returned without payment of interest or other
Increment for its use, to Lessee (or, at Lessor’s option, to the last assignee,
if any, of Lessee’s interest hereunder) at the expiration of the term hereof,
and after Lessee has vacated the Premises.  No trust relationship is created
herein between Lessor and Lessee with respect to said Security Deposit.

 

6.             Use.

 

                6.1          Use. The Premises shall be used and occupied only
for the purpose of manufacturing, developing and marketing of computer software
and for no other use without Lessor’s prior written consent.  See Addendum for
additional terms.

 

                6.2          Compliance with Law.

 

                                (a)           Lessor warrants to Lessee that the
Premises, in the state existing on the date that the Lease term commences, but
without regard to the use for which Lessee will occupy the Premises, does not
violate any covenants or restrictions of record, or any applicable building
code, regulation or ordinance in effect on such Lease term commencement date. 
In the event it is determined that this warranty has been violated, then it
shall be the obligation of the Lessor, after written notice from Lessee, to
promptly, at Lessor’s sole cost and expense, rectify any such violation.  In the
event Lessee does not give to Lessor written notice of the violation of this
warranty within six months from the date that the Lease term commences, the
correction of same shall be the obligation of the Lessee at Lessee’s sole cost. 
The warranty contained in this paragraph 6.2(a) shall be of no force of effect
if, prior to the date of this Lease, Lessee was an owner or occupant of the
Premises and, in such event, Lessee shall correct any such violation at Lessee’s
sole cost.

 

                                (b)           Except as provided in paragraph
6.2(a) Lessee shall, at Lessee’s expense, promptly comply with all applicable
statutes, ordinances, rules, regulations, orders, covenants and restriction of
record, and requirements of any fire insurance underwriters or rating bureaus,
now in effect or which may hereafter come into effect, whether or not they
reflect a change in policy from that now existing, during the term or any part
of the term hereof, relating in any manner to the Premises and the occupation
and use by Lessee of the Premises and of the Common Areas.  Lessee shall not use
nor permit the use of the Premises or the Common Areas in any manner that will
tend to create waste or a nuisance or shall tend to disturb other occupants of
the Industrial Center.

 

                6.3          Condition of Premises.

 

                                (a)           Lessor shall deliver the Premises
to Lessee clean and free of debris on the Lease commencement date (unless Lessee
is already in possession) and Lessor warrants to Lessee that the plumbing,
lighting, air conditioning, heating, and loading doors in the Premises shall be
in good operating condition on the Lease commencement date.  In the event that
it is determined that this warranty has been violated, then it shall be the
obligation of Lessor, after receipt of written notice from Lessee setting forth
with specificity the nature of the violation, to promptly, at Lessor’s sole
cost, rectify such violation.  Lessee’s failure to give such written notice to
Lessor within thirty (30) days after the Lease commencement date shall cause the
conclusive presumption that Lessor has complied with all of Lessor’s obligations
hereunder.  The warranty contained in this paragraph 6.3(a) shall be of no force
or effect if prior to the date of this Lease, Lessee was an owner or occupant of
the Premises.  See Addendum.

 

                                (b)           Except as otherwise provided in
this Lease, Lessee hereby accepts the Premises in their condition existing as of
the Lease commencement date or the date that Lessee takes possession of the
Premises, whichever is earlier, subject to all applicable zoning, municipal,
county and state laws, ordinances and regulations governing and regulating the
use of the Premises, and any covenants or restrictions of record, and accepts
this Lease subject thereto and to all matters disclosed thereby and by any
exhibits attached hereto.  Lessee acknowledges that neither Lessor nor Lessor’s
agent has made any representation or warranty as to the present or future
suitability of the Premises for the conduct of Lessee’s business.

 

7.             Maintenance, Repairs, Alterations and Common Area Services.

 

                7.1          Lessor’s Obligations.  Subject to the provisions of
paragraphs 4.2 (Operating Expenses), 6 (Use), 7.2 (Lessee’s Obligations) and 9
(Damage or Destruction) and except for damage caused by any negligent or
intentional act or omission of Lessee, Lessee’s employees, suppliers, shippers,
customers, or invitees, in which event Lessee shall repair the damage, Lessor,
at Lessor’s expense, subject to reimbursement pursuant to paragraph 4.2, shall
keep in good condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, and roof of the Premises, as well as the
parking lots, walkways, driveways, landscaping, fences, signs and utility
installations of the Common Areas and all parts thereof, as well as providing
the services for which there is an Operating Expense, pursuant to paragraph
4.2.  Lessor shall not, however, by obligated to paint the exterior or interior
surface of exterior walls, nor shall Lessor be required to maintain, repair or
replace windows, doors or plate glass of the Premises.  Lessor shall have no
obligation to make repairs under this paragraph 7.1 until an reasonable time
after receipt of written notice from Lessee of the need for such repairs. 
Lessee expressly waives the benefits of any statute now or hereafter in effect
which would otherwise afford Lessee the right to make repairs at Lessor’s
expense or to terminate this Lease because of Lessor’s failure to keep the
Premises in good order, condition and repair.  Lessor shall not be liable for
damages or loss of any kind or nature by reason of Lessor’s failure to furnish
any Common Area services when such failure is caused by accident, breakage,
repairs, strikes, lockout, or other labor disturbances or disputes of any
character, or by any other cause beyond the reasonable control of Lessor.

 

                7.2          Lessee’s Obligations.

 

                                (a)           Subject to the provision of
paragraphs 6 (Use), 7.1 (Lessor’s Obligations), and 9 (Damage or Destruction),
Lessee, at Lessee’s expense, shall keep in good order, condition and repair the
Premises and every part thereof (whether or not the damaged portion of the
Premises or the means of repairing the same are reasonably or readily accessible
to Lessee) including, without limiting the generality of the foregoing, all
plumbing, heating, ventilating and air conditioning systems (Lessee shall
procure and maintain, at Lessee’s expense, a ventilating and air conditioning
system maintenance contract), electrical and lighting facilities and equipment
within the Premises, fixtures, interior walls and interior surfaces of exterior
walls, ceilings, windows, doors, plate glass, and skylights located within the
Premises.  Lessor reserves the right to procure and maintain the ventilating and
air conditioning system maintenance contract and if Lessor so elects, Lessee
shall reimburse Lessor, upon demand, for the cost thereof.  Lessee shall be
responsible for clean-up of all hazardous waste occurring in or about the
premises.

 

                                (b)           If Lessee fails to perform
Lessee’s obligations under this paragraph 7.2 or under any other paragraph of
the Lease, Lessor may enter upon the Premises after ten (10) days’ prior written
notice to Lessee (except in the case of emergency, in which no notice shall be
required), perform such obligations on Lessee’s behalf and put the Premises in
good order, condition and repair, and the cost thereof together with interest
thereon at the maximum rate than allowable by law shall be due and payable as
additional rent to Lessor together with Lessee’s next Base Rent installment.

 

                                (c)           On the last day of the term
hereof, or on any sooner termination, Lessee shall surrender the Premises to
Lessor in the same condition as received, ordinary wear and tear excepted, clean
and free of debris.  Any damage or deterioration of the Premises shall not be
deemed ordinary wear and tear if the same could have been prevented by good
maintenance practices.  Lessee shall repair any damage to the Premises
occasioned by the installation or removal of Lessee’s trade fixtures,
alterations, furnishings and equipment.  Notwithstanding anything to the
contrary otherwise stated in this Lease, Lessee shall leave the air lines, power
panels, electrical distribution systems, lighting fixtures, space heaters, air
conditioning, plumbing and fencing on the Premises in good operating condition.

 

                7.3          Alterations and Additions.

 

                                (a)           Lessee shall not, without Lessor’s
prior written consent make any alterations, improvements, additions, or Utility
Installations in, on or about the Premises, or the Industrial Center, except for
nonstructural alterations to the Premises not exceeding $2,500 in cumulative
costs, during the term of this Lease, in any event, whether or not in excess of
$2,500 in cumulative cost, Lessee shall make no change or alteration to the

 

 

Initials:

BA

 

 

JWB

 

 

2

--------------------------------------------------------------------------------


 

exterior of the Premises nor the exterior of the Building nor the Industrial
Center without Lessor’s prior written consent.  As used in this paragraph 7.3
the term “Utility Installation” shall mean carpeting, window coverings, air
lines, power panels, electrical distribution systems, lighting fixtures, space
heaters, air conditioning, plumbing, and fencing.  Lessor may require that
Lessee remove any or all of said alterations, improvements, additions or Utility
installations at the expiration of the term, and restore the Premises and the
Industrial Center to their prior condition.  Lessor may require Lessee to
provide Lessor, at Lessee’s sole cost and expense, a lien and completion bond in
an amount equal to one and one-half times the estimated cost of such
improvements, to insure Lessor against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work.  Should Lessee make
any alterations, improvements, additions or Utility Installations without the
prior approval of Lessor, Lessor may, at any time during the term of this Lease,
require that Lessee remove any or all of the same.

 

                (b)   Any alterations, improvements, additions or Utility
Installations in or about the Premises or the Industrial Center that Lessee
shall desire to make and which requires the consent of the Lessor shall be
presented to Lessor in written form, with proposed detailed plans.  If Lessor
shall give its consent, the consent shall be deemed conditioned upon Lessee
acquiring a permit to do so from appropriate governmental agencies, the
furnishing of a copy thereof to Lessor prior to the commencement of the work and
the compliance by Lessee of all conditions of said permit in a prompt and
expeditious manner.

 

                (c)   Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use in the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises, or the Industrial Center, or any
interest therein.  Lessee shall give Lessor not less than ten (10) days’ notice
prior to the commencement of any work in the Premises, and Lessor shall have the
right to post notices of non-responsibility in or on the Premises or the
Building as provided by law, if Lessee shall, in good faith contest the validity
of any such lien, claim or demand, then Lessee shall, at its sole expense defend
itself and Lessor against the same and shall pay and satisfy any such adverse
judgment that may be rendered thereon before the enforcement thereof against the
Lessor of the Premises of the Industrial Center, upon the condition that if
Lessor shall require, Lessee shall furnish to Lessor a surety bond satisfactory
to Lessor in an amount equal to such contested lien claim or demand indemnifying
Lessor against liability for the same and holding the Premises and the
Industrial Center free from the effect of such lien or claim.  In addition,
Lessor may require Lessee to pay Lessor’s attorneys fees and costs in
participating in such action if Lessor shall decide it is to Lessor’s best
interest to do so.

 

                (d)   Alterations, improvements, additions and Utility
installations (whether or not such Utility installations constitute trade
fixtures of Lessee), which may be made on the Premises, shall be the property of
Lessor and shall remain upon and be surrendered with the Premises at the
expiration of the Lease term, unless Lessor requires their removal pursuant to
paragraph 7.3(a).  Notwithstanding the provisions of this paragraph 7.3(d),
Lessee’s machinery and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material damage to the Premises,
and other than Utility Installations, shall remain the property of the Lessee
and may be removed by Lessee subject to the provisions of paragraph 7.2.

 

       7.4  Utility Additions.  Lessor reserves the right to install new or
additional utility facilities throughout the Building and the Common Areas for
the benefit of Lessor or Lessee, or any other Lessee of the Industrial Center,
including, but not by way of limitation, such utilities as plumbing, electrical
systems, security systems, communication systems, and fire protection and
detection systems, so long as such installations do not unreasonably interfere
with Lessee’s use of the Premises.

 

8.             Insurance; Indemnity.

 

                8.1          Liability Insurance — Lease

 

                                                                               
See page 8 after article number 49

 

                8.2          Liability Insurance — Lessor.  Lessor shall obtain
and keep in force during the term of this Lease a policy of Combined Single
Limit Bodily Injury and Property Damage Insurance, insuring Lessor, but not
Lessee, against any liability arising out of the ownership, use, occupancy or
maintenance of the Industrial Center in an amount not less than $1,000,000 per
occurrence.

 

                8.3          Property Insurance.  Lessor shall obtain and keep
in force during the term of this Lease a policy or policies of insurance
covering loss or damage to the Industrial Center improvements, but not Lessee’s
personal property, fixtures, equipment or tenant improvements, in an amount not
to exceed the full replacement value thereof, as the same may exist from time to
time, providing protection against all perils included within the classification
of fire, extended coverage, vandalism, malicious mischief, flood (in the event
same is required by a lender having a lien on the Premises) special extended
perils (“all risk”, as such term is used in the insurance industry), plate glass
insurance and such other insurance as Lessor deems advisable.  In addition,
Lessor shall obtain and keep in force, during the term of this Lease, a policy
of rental value insurance covering a period of one year, with loss payable to
Lessor, which insurance shall also cover all Operating Expenses for said
period.  In the event that the Premises shall suffer an insured loss as defined
in paragraph 9.1(g) hereof, the deductible amounts under the casualty insurance
policies relating to the Premises shall be paid by Lessee.

 

                8.4          Payment of Premium Increase.

 

                                (a)   After the term of this Lease has
commenced, Lessee shall not be responsible for paying Lessee’s Share of any
increase in the property insurance premium for the Industrial Center specified
by Lessor’s insurance carrier as being caused by the use, acts or omissions of
any other lessee of the Industrial Center, or by the nature of such other
lessee’s occupancy which create an extraordinary or unusual risk.

 

                                (b)   Lessee, however, shall pay the entirety of
any increase in the property insurance premium for the Industrial Center over
what it was immediately prior to the commencement of the term of this Lease if
the increase is specified by Lessor’s insurance carrier as being caused by the
nature of Lessee’s occupancy or any act or omission of Lessee.

 

                8.5          Insurance Policies.  Insurance required hereunder
shall be in companies holding a “General Policyholders Rating” of at least B
plus, or such other rating as may be required by a lender having a lien on the
Premises, as set forth in the most current issue of “Best’s Insurance Guide.” 
Lessee shall not do or permit to be done anything which shall invalidate the
insurance policies carried by Lessor.  Lessee shall deliver to Lessor copies of
liability insurance policies required under paragraph 8.1 or certificates
evidencing the existence and amounts of such insurance within seven (7) days
after the commencement date of this Lease.  No such policy shall be cancelable
or subject to reduction of coverage or other modification except after thirty
(30) days prior written notice to Lessor.  Lessee shall, at least thirty (30)
days prior to the expiration of such policies, furnish Lessor with renewals or
“binders” thereof.

 

                8.6          Waiver of Subrogation.  Lessee and Lessor each
hereby release and relieve the other, and waive their entire right of recovery
against the other for loss of damage arising out of or incident to the perils
insured against which perils occur in, on or about the Premises, whether due to
the negligence of Lessor or Lessee or their agents, employees, contractors
and/or invitees.  Lessee and Lessor shall, upon obtaining the policies of
insurance required give notice to the insurance carrier or carriers that the
foregoing mutual waiver of subrogation is contained in this Lease.

 

                8.7          Indemnity.  Lessee shall indemnify and hold
harmless Lessor from and against any and all claims arising from Lessee’s use of
the Industrial Center, or from the conduct of Lessee’s business or from any
activity, work or things done, permitted or suffered by Lessee in or about the
Premises or elsewhere and shall further indemnify and hold harmless Lessor from
and against any and all claims arising from any breach or default in the
performance of any obligation on Lessee’s part to be performed under the terms
of this Lease, or arising from any act or omission of Lessee, or any of Lessee’s
agents, contractors, or employees, and from and against all costs, attorney’s
fees, expenses and liabilities incurred in the defense of any such claim or any
action or proceeding brought thereon; and in case any action or proceeding be
brought against Lessor by reason of any such claim.  Lessee upon notice from
Lessor shall defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense,
Lessee, as a material part of the consideration to Lessor, hereby assumes all
risk of damage to property of  Lessee or injury to persons, in, upon or about
the Industrial Center arising from any cause and Lessee hereby waives all claims
in respect thereof against Lessor.  See Addendum.

 

                8.8          Exemptions of Lessor from Liability.  Lessee hereby
agrees that Lessor shall not be liable for injury to Lessee’s business or any
loss of income therefrom or for damage to the goods, wares, merchandise or other
property of Lessee, Lessee’s employees, invitees, customers, or any other person
in or about the Premises or the Industrial Center, nor shall Lessor be liable
for injury to the person of Lessee, Lessee’s employees, agents or contractors,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, or from any other cause, whether said damage
or injury results from conditions arising upon the Premises or upon the other
portions of the Industrial Center, or from other sources or places and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Lessee.  Lessor shall not be liable for
any damages arising from any act or neglect of any other lessee, occupant or
user of the Industrial Center, nor from the failure of Lessor to enforce the
provisions of any other lease of the Industrial Center.

 

9.             Damage of Destruction.

 

                9.1          Definitions.

 

                                (a)  “Premises Partial Damage” shall mean if the
Premises are damaged or destroyed to the extent that the cost of repair is less
than fifty percent of the then replacement cost of the Premises.

                                (b)  “Premises Total Destruction” shall mean if
the Premises are damaged or destroyed to the extent that the cost of repair is
fifty percent or more of the then replacement cost of the Premises.

                                (c)  “Premises Building Partial Damage” shall
mean if the Building of which the Premises are a part is damaged or destroyed to
the extent that the cost to repair is less than fifty percent of the then
replacement cost of the Building.

                                (d)  “Premises Building Total Destruction” shall
mean if the Building of which the Premises are a part is damaged or destroyed to
the extent that the cost to repair is less than fifty percent or more of the
then replacement cost of the Building.

                                (e)  “Industrial Center Buildings” shall mean
all the buildings on the Industrial Center site.

                                (f)  “Industrial Center Buildings Total
Destruction” shall mean if the Industrial Center Buildings are damaged or
destroyed to the extent that the cost of repair is fifty percent or more of the
then replacement cost of the Industrial Center Buildings.

 

 

 

Initials:

BA

 

 

JWB

 

 

3

--------------------------------------------------------------------------------


 

                                (g)  “Insured loss” shall mean damage or
destruction which was covered by an event required to be covered by the
insurance described in paragraph 8. The fact that an Insured Loss has a
deductible amount shall not make the loss an uninsured loss.

                                (h)  “Replacement Cost” shall mean the amount of
money necessary to be spent in order to repair or rebuild the damaged area to
the condition that existed immediately prior to the damage occurring excluding
all improvements made by lessees.

 

                9.2          Premises Partial Damages; Premises Building Partial
Damage.

 

                                (a)  Insured Loss: Subject to the provisions of
paragraphs 9.4 and 9.5, if at any time during the term of this lease there is
any damage which is an Insured Loss and which falls into the classification of
either Premises Partial Damage or Premises Building Partial Damage, then Lessor
shall, at Lessor’s expense, repair such damage to the Premises, but not Lessee’s
fixtures, equipment or tenant improvements, as soon as reasonably possible and
this Lease shall continue in full force and effect.

                                (b)  Uninsured Loss:  Subject to the provisions
of paragraphs 9.4 and 9.5, if at any time during the term of this Lease there is
damage which is not an Insured Loss and which falls within the classification of
Premises Partial Damage or Premises Building Partial Damage, unless caused by a
negligent or willful act of Lessee (in which event Lessee shall make the repairs
at Lessee’s expense), which damage prevents Lessee from using the Premises,
Lessor may at Lessor’s option either (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) give written notice to Lessee within
thirty (30) days after the date of the occurence of such damage of Lessor's
intention to cancel and terminate this Lease as of the date of the occurence of
such damage. In the event Lessor elects to give such notice of Lessor’s
intention to cancel and terminate this Lease, Lessee shall have the right within
ten (10) days after the receipt of such notice to give written notice to Lessor
of Lessee’s intention to repair such damages at Lessee’s expense, without
reimbursement from Lessor, in which event this Lease shall continue in full
force and effect, and Lessee shall proceed to make such repairs as soon as
reasonably possible. If Lessee does not give such notice within such 10-day
period this Lease shall be cancelled and terminated as of the date of the
occurence of such damage.

 

                9.3          Premises Total Destruction; Premises Building Total
Destruction; Industrial Center Buildings Total Destruction.

 

                                (a)  Subject to the provisions of paragraphs 9.4
and 9.5, if at any time during the term of this Lease there is damage, whether
or not it is an Insured Loss, and which falls into the classifications of either
(i) Premises Total Destruction, or (ii) Premises Building Total Destruction, or
(iii) Industrial Center Buildings Total Destruction, then Lessor may at Lessor’s
option either (i) repair such damage or destruction, but not Lessee’s fixtures,
equipment or tenant improvements, as soon as reasonably possible at Lessor’s
expense, and this Lease shall continue in full force and effect, or (ii) give
written notice to Lessee within thirty (30) days after the occurence of such
damage of Lessor’s intention to cancel and terminate this Lease, in which case
this Lease shall be cancelled and terminated as of the date of the occurence of
such damage.

 

                9.4          Damage Near End of Term.

 

                                (a)  Subject to paragraph 9.4 (b), if at any
time during the last six months of the term of this Lease there is substantial
damage, whether or not an Insured Loss, which falls within the classification of
Premises Partial Damage, Lessor may at Lessor’s option cancel and terminate this
Lease as of the date of occurence of such damage by giving written notice to
Lessee of Lessor’s election to do so within thirty days after the date of
occurence of such damage.

 

                                (b)  Notwithstanding paragraph 9.4 (a), in the
event that Lessee has an option to extend or renew this Lease, and the time
within which said option may be exercised has not yet expired, Lessee shall
exercise such option, if it is to be exercised at all, no later than twenty (20)
days after the occurence of an Insured Loss falling within the classification of
Premises Partial Damage during the last six months of the term of the Lease. If
Lessee duly exercises such option during said twenty (20)  day period, Lessor
shall, at Lessor’s expense, repair such damage, but not Lessee’s fixtures,
equipment or tenant improvements, as soon as reasonably possible and this Lease
shall continue in full force and effect. If Lessee fails to exercise such option
during said twenty (20) day period, then Lessor may at Lessor’s option terminate
and cancel this lease as of the expiration of said twenty (20) day period by
giving written notice to Lessee of Lessor’s election to do so within ten (10)
days after the expiration of said twenty (20) day period, notwithstanding any
term or provision in the grant of option to the contrary.

 

                9.5          Abatement of Rent; Lessee’s Remedies.

 

                                (a)  In the event Lessor repairs or restores the
Premises pursuant to the provisions of this paragraph 9, the rent payable
hereunder for the period during which such damage, repair or restoration
continues shall be abated in proportion to the degree to which Lessee’s use of
the premises is impaired. Except for abatement of rent, if any, Lessee shall
have no claim against Lessor for any damage suffered by reason of any such
damage, destruction, repair or restoration.

 

                                (b)  If Lessor shall be obligated to repair or
restore the Premises under the provisions of this paragraph 9 and shall not
commence such repair or restoration within ninety (90) days after such
obligation shall accrue, Lessee may at Lessee’s option cancel and terminate this
Lease by giving Lessor written notice of Lessee’s election to do so at any time
prior to the commencement of such repair or restoration. In such event this
Lease shall terminate as of the date of such notice.

 

                9.6          Termination — Advance Payments.  Upon termination
of this Lease pursuant to this paragraph 9, an equitable adjustment shall be
made concerning advance rent and any advance payments made by Lessee to Lessor.
Lessor shall, in addition, return to Lessee so much of Lessee’s security deposit
as has not theretofore been applied by Lessor.

 

                9.7          Waiver.  Lessor and Lessee waive the provisions of
any statute which relate to termination of leases when leased property is
destroyed and agree that such event shall be governed by the terms of this
Lease.

 

10.          Real Property Taxes.

 

                10.1        Payment of Taxes.  Lessor shall pay the real
property tax, as defined in paragraphy 10.3, applicable to the Industrial Center
subject to reimbursement by Lessee of Lessee’s Share of such taxes in accordance
with the provisions of paragraph 4.2, except as otherwise provided in paragraph
10.2.

 

                10.2        Additional Improvements.  Lessee shall not be
responsible for paying Lessee’s Share of any increase in real property tax
specified in the tax assessor’s records and work sheets as being caused by
additional improvements placed upon the Industrial Center by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Lessee shall, however,
pay to Lessor at the time that Operating Expenses are payable under paragraph
4.2(c) the entirety of any increase in real property tax if assessed solely by
reason of additional improvements placed upon the Premises by Lessee or at
Lessee’s request.

 

                10.3        Definition of “Real Property Tax.”  As used herein,
the term “real property tax” shall include any form of real estate tax or
assessment, general, special, ordinary or extraordinary, and any license fee,
commercial rental tax, improvement bond or bonds, levy or tax (other than
inheritance, personal income or estate taxes) imposed on the Industrial Center
or any portion thereof by any authority having the direct or indirect power to
tax, including any city, county, state or federal government, or any school,
agricultural, sanitary, fire, street, drainage or other improvement district
thereof, as against as against any legal or equitable interest of Lessor in the
Industrial Center or in any portion therof, as against Lessor’s right to rent or
other income therefrom, and as against Lessor’s business of leasing the
Industrial Center. The term “real property tax” shall also include any tax, fee,
levy, assessment or charge (i) in substitution of, partially or totally, any
tax, fee, levy, assessment or charge hereinabove included within the definition
of “real property tax,” or (ii) the nature of which was hereinbefore included
within the definition of “real property tax,” or (iii) which is imposed for a
service or right not charged prior to June 1, 1978, or, if previously charged,
has been increased since June 1, 1976, or (iv) which is imposed as a result of a
transfer, either partial or total, of Lessor’s interest in the Industrial Center
or which is added to a tax or charge hereinbefore included within the definition
of real property tax by reason of such transfer, or (v) which is imposed by
reason of this transaction, any modifications or changes hereto, or any
transfers hereof.

 

                10.4        Joint Assessment.  If the Industrial Center is not
separately assessed, Lessee’s Share of the real property tax liability shall be
an equitable proportion of the real property taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Lessor from the respective valuations assigned in the assessor’s
work sheets or such other information as may be reasonably available. Lessor’s
reasonable determination thereof, in good faith, shall be conclusive.

 

                10.5        Personal Property Taxes.

 

                         (a)  Lessee shall pay prior to delinquincy all taxes
possessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Lessee contained in the Premises or elsewhere. When
possible, Lessee shall cause said trade fixtures, furnishings, equipment and all
other personal property to be assessed and billed separately from the real
property of the Lessor.

 

                         (b)  If any of Lessee’s said personal property shall be
assessed with Lessor’s real property, Lessee shall pay to Lessor the taxes
attributable to Lessee within ten (10) days after receipt of a written statement
setting forth the taxes applicable to Lessee’s property.

 

11.  Utilities.  Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities and services supplied to the Premises, together
with any taxes thereon, if any such services are not separately metered to the
Premises. Lessee shall pay at Lessor’s option, either Lessee’s Share or a
reasonable proportion to be determined by Lessor of all charges metered with
other premises in the Building.

 

12.  Assignment and Subletting.

 

                12.1        Lessor’s Consent Required.  Lessee shall not
voluntarily or by operation of law assign, transfer, mortgage, sublet, or
otherwise transfer or encumber all or any part of Lessee’s interest in the Lease
or in the Premises, without Lessor’s prior written consent, which Lessor shall
not unreasonably withhold. Lessor shall respond to Lessee’ request for consent
hereunder in a timely manner and any attempted assignment transfer, mortgage,
encumbrance or subletting without such consent shall be void, and shall
constitute a breach of this Lease without the need for notice to Lessee under
paragraph 13.1  See Addendum for additonal terms.

 

 

 

Initials:

BA

 

 

JWB

 

 

4

--------------------------------------------------------------------------------


                12.3        Terms and Conditions of Assignment.  Regardless of
Lessor’s consent, no assignment shall release Lessee of Lessee’s obligations
hereunder or alter the primary liability of Lessee to pay the Base Rent and
Lessee’s Share of Operating Expenses, and to perform all other obligations to be
performed by Lessee hereunder.  Lessor may accept rent from any person other
than Lessee pending approval or disapproval of such assignment.  Neither a delay
in the approval or disapproval of such assignment nor the acceptance of rent
shall constitute a waiver or estoppel of Lessor’s right to exercise its remedies
for the breach of any of the terms or conditions of this paragraph 12 or this
Lease.  Consent to one assignment shall not be deemed consent to any subsequent
assignment.  In the event of default by any assignee of Lessee or any successor
of Lessee, in the performance of any of the terms hereof, Lessor may proceed
directly against Lessee without the necessity of exhausting remedies against
said assignee.  Lessor may consent to subsequent assignments of this Lease or
amendments or modifications to this Lease with assignees of Lessee, without
notifying Lessee, or any successor of Lessee, and without obtaining its or their
consent thereto and such actions shall not relieve Lessee of liability under
this Lease.

 

12.4        Terms and Conditions Applicable to Subletting.  Regardless of
Lessor’s consent, the following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be included in
subleases:

 

(a)           Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all rentals and income arising from any sublease heretofore or
hereafter made by Lessee, and Lessor may collect such rent and income and apply
same toward Lessee’s obligations under this Lease, provided, however, that until
a default shall occur in the performance of Lessee’s obligations under this
Lease, Lessee may receive, collect and enjoy the rents accruing under such
sublease.  Lessor shall not, by reason of this or any other assignment of such
sublease to Lessor nor by reason of the collection of the rents from a
sublessee, be deemed liable to the sublessee for any failure of Lessee to
perform and comply with any of Lessee’s obligations to such sublessee under such
sublease.  Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a default exists in
the performance of Lessee’s obligations under this Lease, to pay to Lessor the
rents due and to become due under the sublease.  Lessee agrees that such
sublessee shall have the right to rely upon any such statement and request from
Lessor, and that such sublessee shall pay such rents to Lessor without any
obligation or right to inquire as to whether such default exists and
notwithstanding any notice from or claim from Lessee to the contrary.  Lessee
shall have no right or claim against such sublessee or Lessor for any such rents
so paid by said sublessee to Lessor.

 

(b)           No sublease entered into by Lessee shall be effective unless and
until it has been approved in writing by Lessor.  In entering into any sublease,
Lessee shall use only such form of sublease as is satisfactory to Lessor, and
once approved by Lessor, such sublease shall not be changed or modified without
Lessor’s prior written consent.  Any sublessee shall, by reason of entering into
a sublease under this Lease, be deemed, for the benefit of Lessor, to have
assumed and agreed to conform and comply with each and every obligation herein
to be performed by Lessee other than such obligations as are contrary to or
inconsistent with provisions contained in a sublease to which Lessor has
expressly consented in writing.

 

(c)           If Lessee’s obligations under this Lease have been guaranteed by
third parties, then a sublease, and Lessor’s consent thereto, shall not be
effective unless said guarantors give their written consent to such sublease and
the terms thereof.

 

(d)           The consent by Lessor to any subletting shall not release Lessee
from its obligations or after the primary liability of Lessee to pay the rent
and perform and comply with all of the obligations of Lessee to be performed
under this Lease.

 

(e)           The consent by Lessor to any subletting shall not constitute a
consent to any subsequent subletting by Lessee or to any assignment or
subletting by the sublessee.  However, Lessor may consent to subsequent
sublettings and assignments of the sublease or any amendments or modifications
thereto without notifying Lessee or anyone else liable on the Lease or sublease
and without obtaining their consent and such action shall not relieve such
persons from liability.

 

(f)            In the event of any default under this Lease, Lessor may proceed
directly against Lessee, any guarantors or any one else responsible for the
performance of this Lease, including the sublessee, without first exhausting
Lessor’s remedies against any other person or entity responsible therefor to
Lessor, or any security held by Lessor or Lessee.

 

(g)           In the event Lessee shall default in the performance of its
obligations under this Lease, Lessor, at its option and without any obligation
to do so, may require any sublessee to attorn to Lessor, in which event Lessor
shall undertake the obligations of Lessee under such sublease from the time of
the exercise of said option to the termination of such sublease; provided,
however, Lessor shall not be liable for any prepaid rents or security deposit
paid by such sublessee to Lessee or for any other prior defaults of Lessee under
such sublease.

 

(h)           Each and every consent required of Lessee under a sublease shall
also require the consent of Lessor.

 

(i)            No sublessee shall further assign or sublet all or any part of
the Premises without Lessor’s prior written consent.

 

(j)            Lessor’s written consent to any subletting of the Premises by
Lessee shall not constitute an acknowledgement that no default then exists under
this Lease of the obligations to be performed by Lessee nor shall such consent
be deemed a waiver of any then existing default except as may be otherwise
stated by Lessor at the time.

 

(k)           With respect to any subletting to which Lessor has consented,
Lessor agrees to deliver a copy of any notice of default by Lessee to the
sublessee.  Such sublessee shall have the right to cure a default of Lessee
within ten (10) days after service of said notice of default upon such
sublessee, and the sublessee shall have a right of reimbursement and offset from
and against Lessee for any such defaults cured by the sublessee.

 

12.5        Attorney’s Fees.  In the event Lessee shall assign or sublet the
Premises or request the consent of Lessor to any assignment or subletting or if
Lessee shall request the consent of Lessor for any act Lessee proposes to do
then Lessee shall pay Lessor’s reasonable attorneys fees incurred in connection
therewith, such attorneys fees not to exceed $350.00 for each such request.

 

13.          Default; Remedies.

 

13.1        Default.  The occurrence of any one or more of the following events
shall constitute a material default of this Lease by Lessee:

 

(a)           The vacating or abandonment of the Premises by Lessee.

 

(b)           The failure by Lessee to make any payment of rent or any other
payment required to be made by Lessee hereunder, as and when due, where such
failure shall continue for a period of three (3) days after written notice
thereof from Lessor to Lessee.  In the event that Lessor serves Lessee with a
Notice to Pay Rent or Quit pursuant to applicable Unlawful Detainer statutes
such Notice to Pay Rent or Quit shall also constitute the notice required by
this subparagraph.

 

(c)           Except as otherwise provided in this Lease, the failure by Lessee
to observe or perform any of the covenants, conditions or provisions of this
Lease to be observed or performed by Lessee, other than described in paragraph
(b) above, where such failure shall continue for a period of thirty (30) days
after written notice thereof from Lessor to Lessee; provided, however, that if
the nature of Lessee’s noncompliance is such that more than thirty (30) days are
reasonably required for its cure, then Lessee shall not be deemed to be in
default if Lessee commenced such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion.  To the extent
permitted by law, such thirty (30) day notice shall constitute the sole and
exclusive notice required to be given to Lessee under applicable Unlawful
Detainer statutes.

 

(d)           (i)            The making by Lessee of any general arrangement or
general assignment for the benefit of creditors; (ii) Lessee becomes a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within sixty (60)
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days: or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days.  In the event that any provision of this paragraph 13.1(d) is contrary to
any applicable law, such provision shall be of no force or effect.

 

(e)           The discovery by Lessor that any financial statement given to
Lessor by Lessee, any assignee of Lessee, any subtenant of Lessee, any successor
in interest of Lessee or any guarantor of Lessee’s obligation hereunder, was
materially false.  See Addendum.

 

13.2        Remedies.  In the event of any such material default by Lessee,
Lessor may at any time thereafter, with or without notice or demand and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such default:

 

(a)           Terminate Lessee’s right to possession of the Premises by any
lawful means, in which case this Lease and the term hereof shall terminate and
Lessee shall immediately surrender possession of the Premises to Lessor.  In
such event Lessor shall be entitled to recover from Lessee all damages incurred
by Lessor by reason of Lessee’s default including, but not limited to, the cost
of recovering possession of the Premises: expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorney’s fees,
and any real estate commission actually paid; the worth at the time of award by
the court having jurisdiction thereof of the amount by which the unpaid rent for
the balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Lessee proves could be reasonably avoided;
that portion of the leasing commission paid by Lessor pursuant to paragraph 15
applicable to the unexpired term of this Lease.

 

(b)           Maintain Lessee’s right to possession in which case this Lease
shall continue in effect whether or not Lessee shall have vacated or abandoned
the Premises.  In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

 

(c)           Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the state wherein the Premises are located. 
Unpaid installments of rents and other unpaid monetary obligations of Lessee
under the terms of this Lease shall bear interest from the date due at the
maximum rate then allowable by law.  Lessor’s remedies shall include the relief
set forth in Section 1951.2 of the California Civil Code.

 

13.3        Default by Lessor.  Lessor shall not be in default unless Lessor
fails to perform obligations required of Lessor within a reasonable time, but in
no event later than thirty (30) days after written notice by Lessee to Lessor
and to the holder of any first mortgage or deed of trust covering the Premises
whose name and address shall have theretofore been furnished to Lessee in
writing, specifying wherein Lessor has failed to perform such obligation;
provided, however, that if the nature of Lessor’s obligation is such that more
than thirty (30) days are required for performance then Lessor shall not be in
default if Lessor commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

 

 

 

Initials:

BA

 

 

JWB

 

 

5

--------------------------------------------------------------------------------


 

                13.4        Late Charges.  Lessee hereby acknowledges that late
payment by Lessee to Lessor of Base Rent, Lessee’s Share of Operating Expenses
or other sums due hereunder will cause Lessor to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain. 
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed on Lessor by the terms of any mortgage or
trust deed covering the Property.  Accordingly, if any installment of Base Rent,
Operating Expenses, or any other sum due from Lessee shall not be received by
Lessor or Lessor’s designee within ten (10) days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to Lessor a
late charge equal to 6% of such overdue amount.  The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payment by Lessee.  Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Lessee’s default with respect
to such overdue amount, nor prevent Lessor from exercising any of the other
rights and remedies granted hereunder.  In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of any of the aforesaid monetary obligations of Lessee, then Base
Rent shall automatically become due and payable quarterly in advance, rather
than monthly, notwithstanding paragraph 4.1 or any other provision of this Lease
to the contrary.

 

14.          Condemnation.  If the Premises or any portion thereof or the
Industrial Center are taken under the power of eminent domain, or sold under the
threat of the exercise of said power (all of which are herein called
“condemnation”), this Lease shall terminate as to the part so taken as of the
date the condemning authority takes title or possession, whichever first
occurs.  If more than ten percent of the floor area of the Premises, or more
than twenty-five percent of that portion of the Common Areas designated as
parking for the Industrial Center is taken by condemnation, Lessee may, at
Lessee’s option, to be exercised in writing only within ten (10) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within ten (10) days after the condemning authority shall have
taken possession) terminate this Lease as of the date the condemning authority
takes such possession.  If Lessee does not terminate this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect as to the
portion of the premises remaining, except that the rent shall be reduced in the
proportion that the floor area of the Premises taken bears to the total floor
area of the Premises.  No reduction of rent shall occur if the only area taken
is that which does not have the Premises located thereon.  Any award for the
taking of all or any part of the Premises under the power of eminent domain or
any payment made under threat of the exercise of such power shall be the
property of Lessor, whether such award shall be made as compensation for
diminution in value of the leasehold or for the taking of the fee, or as
severance damages; provided, however, that the Lessee shall be entitled to any
award for loss of or damage to Lessee’s trade fixtures and removable personal
property.  In the event that this Lease is not terminated by reason of such
condemnation, Lessor shall to the extent of severance damages received by Lessor
in connection with such condemnation, repair any damage to the Premises caused
by such condemnation except to the extent that Lessee has been reimbursed
therefor by the condemning authority.  Lessee shall pay any amount in excess of
such severance damages required to complete such repair.

 

15.          Broker’s Fee.

 

                (a)           Upon execution of this Lease by both parties,
Lessor shall pay to       N/A

       N/A            Licensed real estate broker(s) a fee as set forth in a
separate agreement between Lessor and said broker(s), or in the event there is
no separate agreement between Lessor and said broker(s), the sum of $     
N/A       , for brokerage services rendered by said broker(s) to Lessor in this
transaction.

 

                (b)           Lessor agrees to pay said fee not only on behalf
of Lessor but also on behalf of any person, corporation, association, or other
entity having an ownership interest in said real property or any part thereof,
when such fee is due hereunder.  Any transferee of Lessor’s interests in this
Lease, whether such transfer is by agreement or by operation of law, shall be
deemed to have assumed Lessor’s obligation under this paragraph 15.  Said broker
shall be a third party beneficiary of the provisions of this paragraph 15.

 

16.          Estoppel Certificate.

 

                (a)           Each party (as “responding party”) shall at any
time upon not less than ten (10) days’ prior written notice from the other party
(“requesting party”) execute, acknowledge and deliver to the requesting party a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which the rent and other charges are paid in advance, if any, and (ii)
acknowledging that there are not, to the responding party’s knowledge, any
uncured defaults on the part of the requesting party, or specifying such
defaults if any are claimed.  Any such statement may be conclusively relied upon
by any prospective purchaser or encumbrancer of the Premises or of the business
of the requesting party.

 

                (b)           At the requesting party’s option, the failure to
deliver such statement within such time shall be a material default of this
Lease by the party who is to respond, without any further notice to such party,
or it shall be conclusive upon such party that (i) this Lease is in full force
and effect, without modification except as may be represented by the requesting
party, (ii) there are no uncured defaults in the requesting party’s performance,
and (iii) if Lessor is the requesting party, not more than one month’s rent has
been paid in advance.

 

                (c)           If Lessor desires to finance, refinance, or sell
the Property, or any part thereof, Lessee hereby agrees to deliver to any lender
or purchaser designated by Lessor such financial statements of Lessee as may be
reasonably required by such lender or purchaser.  Such statements shall include
the past three (3) years’ financial statements of Lessee.  All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.          Lessor’s Liability.  The term “Lessor” as used herein shall mean
only the owner or owners, at the time in question, of the fee title or a
lessee’s interest in a ground lease of the Industrial Center, and except as
expressly provided in paragraph 15.  In the event of any transfer of such title
or interest, Lessor herein named (and in case of any subsequent transfers then
the grantor) shall be relieved from and after the date of such transfer of all
liability as respects Lessor’s obligations thereafter to be performed, provided
that any funds in the hands of Lessor or the then grantor at the time of such
transfer, in which Lessee has an interest, shall be delivered to the grantee. 
The obligations contained in this Lease to be performed by Lessor shall, subject
as aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership.

 

18.          Severability.  The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

19.          Interest on Past-due Obligations.  Except as expressly herein
provided, any amount due to Lessor not paid when due shall bear interest at the
maximum rate then allowable by law from the date due.  Payment of such interest
shall not excuse or cure any default by Lessee under this Lease provided,
however, that interest shall not be payable on late charges incurred by Lessee
nor on any amounts upon which late charges are paid by Lessee.

 

20.          Time of Essence.  Time is of the essence with respect to the
obligations to be performed under this Lease.

 

21.          Additional Rent.  All monetary obligations of Lessee to Lessor
under the terms of this Lease, including but not limited to Lessee’s Share of
Operating Expenses and insurance and tax expenses payable shall be deemed to be
rent.

 

22.          Incorporation of Prior Agreements; Amendments.  This Lease contains
all agreements of the parties with respect to any matter mentioned herein.  No
prior or contemporaneous agreement or understanding pertaining to any such
matter shall be effective.  This lease may be modified in writing only, signed
by the parties of interest at the time of the modification.  Except as otherwise
stated in this Lease, Lessee hereby acknowledges that neither the real estate
broker listed in paragraph 15 hereof nor any cooperating broker on this
transaction nor the Lessor or any employee or agents of any of said persons has
made any oral or written warranties or representations to Lessee relative to the
condition or use by Lessee of the Premises or the Property and Lessee
acknowledges that Lessee assumes all responsibility regarding the Occupational
Safety Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
term of this Lease except as otherwise specifically stated in this Lease.

 

23.          Notices.  Any notice required or permitted to be given hereunder
shall be in writing and may be given by personal delivery or by certified mail,
and if given personally or by mail, shall be deemed sufficiently given if
addressed to Lessee or to Lessor at the address noted below the signature of the
respective parties, as the case may be.  Either party may by notice to the other
specify a different address for notice purposes except that upon Lessee’s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice purposes.  A copy of all notices required or permitted to be given to
Lessor hereunder shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate by notice to
Lessee.

 

24.          Waivers.  No waiver by Lessor or any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Lessee of the same or any other provision.  Lessor’s consent to, or approval of,
any act shall not be deemed to render unnecessary the obtaining of Lessor’s
consent to or approval of any subsequent act by Lessee.  The acceptance of rent
hereunder by Lessor shall not be a waiver of any preceding breach by Lessee of
any provision hereof, other than the failure of Lessee to pay the particular
rent so accepted, regardless of Lessor’s knowledge of such preceding breach at
the time of acceptance of such rent.

 

25.          Recording.  Either Lessor or Lessee shall, upon request of the
other, execute, acknowledge and deliver to the other a “short form” memorandum
of this Lease for recording purposes.

 

26.          Holding Over.  If Lessee, with Lessor’s consent, remains in
possession of the Premises or any part thereof after the expiration of the term
hereof, such occupancy shall be a tenancy from month to month upon all the
provisions of this Lease pertaining to the obligations of Lessee, but all
Options, if any, granted upon the terms of this Lease shall be deemed terminated
and be of no further effect during said month to month tenancy.

 

 

 

Initials:

BA

 

 

JWB

 

 

6

--------------------------------------------------------------------------------


27.          Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

 

28.          Covenants and Conditions.  Each provision of this Lease performable
by Lessee shall be deemed both a covenant and a condition.

 

29.          Binding Effect; Choice of Law.  Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
paragraph 17, this Lease shall bind the parties, their personal representatives,
successors and assigns.  This Lease shall be governed by the laws of the State
where the Industrial Center is located and any litigation concerning this Lease
between the parties hereto shall be initiated in the county in which the
Industrial Center is located.

 

30.          Subordination.

 

                (a)           This Lease, and any Option granted hereby, at
Lessor’s option, shall be subordinate to any ground lease, mortgage, deed of
trust, or any other hypothecation or security now or hereafter placed upon the
Industrial Center and to any and all advances made on the security thereof and
to all renewals, modifications, consolidations, replacements and extensions
thereof.  Notwithstanding such subordination, Lessee’s right to quiet possession
of the Premises shall not be disturbed if Lessee is not in default and so long
as Lessee shall pay the rent and observe and perform all of the provisions of
this Lease, unless this Lease is otherwise terminated pursuant to its terms.  If
any mortgagee, trustee or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust or
ground lease, and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.

 

                (b)           Lessee agrees to execute any documents required to
effectuate an attornment, a subordination or to make this Lease or any Option
granted herein prior to the lien of any mortgage, deed of trust or ground lease,
as the case may be.  Lessee’s failure to execute such documents within ten (10)
days after written demand shall constitute a material default by Lessee
hereunder without further notice to Lessee or, at Lessor’s option, Lessor shall
execute such documents on behalf of Lessee as Lessee’s attorney-in-fact.  Lessee
does hereby make, constitute and irrevocably appoint Lessor as Lessee’s
attorney-in-fact and in Lessee’s name, place and stead, to execute such
documents in accordance with this paragraph 30(b).

 

31.          Attorney’s Fees.  If either party or the broker(s) named herein
bring an action to enforce the terms hereof or declare rights hereunder, the
prevailing party in any such action, on trial or appeal, shall be entitled to
his reasonable attorney’s fees to be paid by the losing party as fixed by the
court.  The provisions of this paragraph shall inure to the benefit of the
broker named herein who seeks to enforce a right hereunder.

 

32.          Lessor’s Access.  Lessor and Lessor’s agents shall have the right
to enter the Premises at reasonable times for the purpose of inspecting the
same, showing the same to prospective purchasers, lenders, or lessees, and
making such alterations, repairs, improvements or additions to the Premises or
to the building of which they are part as Lessor may deem necessary or
desirable.  Lessor may at any time place on or about the Premises or the
Building any ordinary “For Sale” signs and Lessor may at any time during the
last 120 days of the term hereof place on or about the Premises any ordinary
“For Lease” signs.  All activities of Lessor pursuant to this paragraph shall be
without abatement of rent, nor shall Lessor have any liability to Lessee for the
same.

 

33.          Auctions.  Lessee shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises or the Common
Areas without first having obtained Lessor’s prior written consent. 
Notwithstanding anything to the contrary in this Lease, Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
grant such consent.

 

34.          Signs.  Lessee shall not place any sign upon the Premises or the
Industrial Center without Lessor’s prior written consent.  Under no
circumstances shall Lessee place a sign on any roof of the Industrial Center.

 

35.          Merger.  The voluntary or other surrender of this Lease by Lessee,
or a mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all such subtenancies.

 

36.          Consents.  Except for paragraph 33 hereof, wherever in this Lease
the consent of one party is required to an act of the other party such consent
shall not be unreasonably withheld or delayed.

 

37.          Guarantor.  In the event that there is a guarantor of this Lease,
said guarantor shall have the same obligations as Lessee under this Lease.

 

38.          Quiet Possession.  Upon Lessee paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease.  The individuals executing this Lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this Lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership interest in the
Property.

 

39.          Options.

 

                39.1        Definition.  As used in this paragraph the word
“Option” has the following meaning: (1) the right or option to extend the term
of this Lease or to renew this Lease or to extend or renew any lease that Lessee
has on other property of Lessor; (2) the option or right of first refusal to
lease the Premises or the right of first offer to lease the Premises or the
right of first refusal to lease other space with the Industrial Center or other
property of Lessor or the right of first offer to lease other space within the
Industrial Center or other property of Lessor; (3) the right or option to
purchase the Premises or the Industrial Center, or the right of first refusal to
purchase the Premises or the Industrial Center, or the right of first offer to
purchase the Premises or the Industrial Center, or the right or option to
purchase other property of Lessor, or the right of first refusal to purchase
other property of Lessor or the right of first offer to purchase other property
of Lessor.

 

                39.2        Options Personal.  Each Option granted to Lessee in
this Lease is personal to the original Lessee and may be exercised only by the
original Lessee while occupying the Premises who does so without the intent of
thereafter assigning this Lease or subletting the Premises or any portion
thereof, and may not be exercised or be assigned, voluntarily or involuntarily,
by or to any person or entity other than Lessee, provided, however, that an
Option may be exercised by or assigned to any Lessee Affiliate as defined in
paragraph 12.2 of this Lease.  The Options, if any, herein granted to Lessee are
not assignable separate and apart from this Lease, nor may any Option be
separated from this Lease in any manner, either by reservation or otherwise.

 

                39.3        Multiple Options.  In the event that Lessee has any
multiple options to extend or renew this Lease a later option cannot be
exercised unless the prior option to extend or renew this Lease has been so
exercised.

 

                39.4        Effect of Default on Options.

 

                                (a)  Lessee shall have no right to exercise an
Option, notwithstanding any provision in the grant of Option to the contrary, 
(i) during the time commencing from the date Lessor gives to Lessee a notice of
default pursuant to paragraph 13.1(b) or 13.1(c) and continuing until the
noncompliance alleged in said notice of default is cured, or (ii) during the
period of time commencing on the date after a monetary obligation to Lessor is
due from Lessee and unpaid (without any necessity for notice thereof to Lessee)
and continuing until the obligation is paid, or (iii) at any time after an event
of default described in paragraphs 13.1(a), 13.1(d), or 13.1(e) (without any
necessity of Lessor to give notice of such default to Lessee), nor (iv) in the
event that Lessor has given to Lessee three or more notices of default under
paragraph 13.1(b), or paragraph 13.1(c), whether or not the defaults are cured,
during the 12 month period of time immediately prior to the time that Lessee
attempts to exercise the subject Option.

 

                                (b)  The period of time within which an Option
may be exercised shall not be extended or enlarged by reason of Lessee’s
inability to exercise an Option because of the provisions of paragraph 39.4(a).

 

                                (c)  All rights of Lessee under the provisions
of an Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercises and during the term of this Lease, (i) Lessee fails to pay to Lessor a
monetary obligation of Lessee for a period of thirty (30) days after such
obligation becomes due (without any necessity of Lessor to give notice thereof
to Lessee), or (ii) Lessee fails to commence to cure a default specified in
paragraph 13.1(c) within thirty (30) days after the date that Lessor gives
notice to Lessee of such default and/or Lessee fails thereafter to diligently
prosecute said cure to completion, or (iii) Lessee commits a default described
in paragraph 13.1(a), 13.1(d) or 13.1(e) (without any necessity of Lessor to
give notice of such default to Lessee), or (iv) Lessor gives to Lessee three or
more notices of default under paragraph 13.1(b), or paragraph 13.1(c), whether
or not the defaults are cured.

 

40.          Security Measures.  Lessee hereby acknowledges that Lessor shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Industrial Center.  Lessee
assumes all responsibility for the protection of Lessee, its agents, and
invitees and the property of Lessee and of Lessee’s agents and invitees from
acts of third parties.  Nothing herein contained shall prevent Lessor, at
Lessor’s sole option, from providing security protection for the Industrial
Center or any part thereof, in which event the cost thereof shall be included
within the definition of Operating Expenses, as set forth in paragraph 4.2(b).

 

41.          Easements.  Lessor reserves to itself the right, from time to time,
to grant such easements, rights, and dedications that Lessor deems necessary or
desirable, and to cause the recordation of Parcel Maps and restrictions, so long
as such easements, rights, dedications, Maps and restrictions do not
unreasonably interfere with the use of the Premises by Lessee. Lessee shall sign
any of the aforementioned documents upon request of Lessor and failure to do so
shall constitute a material default of this Lease by Lessee without the need for
further notice to Lessee.

 

42.          Performance Under Protest.  If at any time a dispute shall arise as
to any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum, if it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.

 

 

 

Initials:

BA

 

 

JWB

 

 

7

--------------------------------------------------------------------------------


 

                43.          Authority. If Lessee is a corporation, trust, or
general or limited partnership, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on behalf of said entity. If Lessee is a
corporation, trust or partnership, Lessee shall, within thirty (30) days after
execution of this Lease, deliver to Lessor evidence of such authority
satisfactory to Lessor.

 

                44.          Conflict. Any conflict between the printed
provisions of this Lease and the typewritten or handwritten provisions, if any,
shall be controlled by the typewritten or handwritten provisions.

 

                48.          Offer. Preparation of this Lease by Lessor or
Lessor’s agent and submission of same to Lessee shall not be deemed an offer to
lease. This Lease shall become binding upon Lessor and Lessee only when fully
executed by Lessor and Lessee.

 

                46.          Addendum. Attached hereto is an addendum of addenda
containing paragraphs         A        through         H        which constitute
a part of this Lease.

 

                47.          Modification For Lender.  If in connection with
obtaining financing for the building, the Lender shall request reasonable
modifications in this Lease as a condition to such financing, Lessee will not
unreasonably withhold, delay, or defer its consent thereto, provided that such
modifications do not increase the obligations of Lessee hereunder or materially
adverse affect the leasehold interest hereby created.

 

                48.          Lessor Option to Relocate Lessee.  At any time
after Lessee’s execution of this Lease, Lessor shall have the right, upon
providing Lessee thirty (30) days notice in writing, to provide and furnish
Lessee with space elsewhere in the building of approximately the same size as
said Premises, and to move and place Lessee in such new space at Lessor’s
expense. In the event Lessor moves Lessee to such new space, then this Lease and
each and all of the terms and covenants and conditions hereof shall thereupon
remain in full force and effect and be deemed applicable to such new space
except that a revised Exhibit “A” shall become a part of this Lease and shall
reflect the location of the new space and Paragraphs 4.1, 4.2 and 5 shall be
amended to show correct data. Should Lessee refuse to permit Lessor to move
Lessee to such new space at the end of said thirty (30) day period, Lessor shall
have the right to terminate this Lease by notice to such effect given to Lessee
in writing within ten (10) days following the end of said thirty (30) day
period, which termination shall be effective sixty (60) days after the date of
the original relocation by Lessor.

 

                49.          Mortgage Protection.  Lessee agrees to give any
mortgages and/or trust deed holders, as to all or a potion of the Premises, by
registered mail, a copy of any notice of default served upon Lessor, provided
that prior to such notice Lessee has been notified in writing (by way of notice
or assignment of rents and leases, or otherwise) of the addresses of such
mortgages and/or trust deed holders. Lessee agrees not to exercise any remedies
available by virtue of a default unless Lessor shall have failed to cure such
default within thirty (30) days after receipt of notice of default or such
additional time as may be reasonably necessary to cure the default in the case
of a default incapable of being cured within thirty (30) days. Lessee further
agrees that the morgages and/or trust deed holder shall have an additional
thirty (30) days within which to cure such default, or if such default cannot be
cured within that time, then such additional time as may be necessary if within
such thirty (30) days of any mortgagee and/or trust deed holder has commenced
and is diligently pursuing the remedies necessary to cure such default
(including but not limited to commencement or foreclosure proceedings if
necessary to effect such cure), in which event such right, if any, as Lessee
might otherwise have to terminate the Lease shall not be exercised while such
remedies are being so diligently pursued.

 

                                8.1          Liability Insurance—Lessee.  Lessee
shall, at Lessee’s expense obtain and keep in force during the term of this
Lease a policy of Comprehensive General Liability insurance utilizing an
Insurance Services Office standard form with Broad Form General Liability
Endorsement (GL0404), or equivalent, in an amount of not less than 1) $1,000,000
per occurrence of Bodily Injury and Property Damage combined single limit with a
$1,000,000 excess liability policy, or 2) $1,000,000 per occurrence of Bodily
Injury and Property Damage with a $2,000,000 General Aggregate Bodily Injury and
Property Damage, and shall insure Lessee with Lessor as an additional insured
against liability arising out of the use, occupancy or maintenance of the
Premises. The policy shall insure performance by Lessee of the indemnity
provisions of this paragraph 8.  The limits of said insurance shall not,
however, limit the liability of  Lessee hereunder.

 

 

 

 

 

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY FOR APPROVAL. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN INDUSTRIAL REAL ESTATE
ASSOCIATION OR BY THE REAL ESTATE BROKER OR ITS AGENTS OR EMPLOYEES AS TO THE
LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE
TRANSACTION RELATING THERETO: THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF
THEIR OWN LEGAL COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

 

LESSOR

 

LESSEE

 

 

 

William D & Edna J. Wright dba
South Coast Business Park

 


Q. A. D., Inc., a California Corporation

 

 

 

By

/s/ Jeanne Wright-Bortolozzo, Agent

 

By

/s/ Barry Anderson

 

 

 

 

Vice President Administration

 

 

 

By______________________________________

 

By______________________________________

 

 

 

Executed on

     2/11/98

 

Executed on ______________________________

 

 

 

ADDRESS FOR NOTICES AND RENT

 

ADDRESS

 

 

 

130 Garden Street

 

 

 

 

 

Santa Barbara, California  93101

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

ADDENDUM TO LEASE

 

This ADDENDUM is attached to and forms a part of that certain Standard
Industrial Lease dated for reference purposes January 20, 1998, by and between
William D & Edna J. Wright dba South Coast Business Park (“Lessor”), and Q.A.D.,
Inc., a California Corporation (“Lessee”).  The said Standard Industrial Lease
is hereby modified/supplemented (and as modified/supplemented is hereinafter
referred to as “this Lease”) in the following particulars only:

 

A.      Option to Extend Term of Lease.  Lessee is hereby granted the option to
extend the term of this Lease for two (2) additional successive periods of two
(2) years each.  The options shall be exercised by the delivery of written
notice to Lessor no earlier than two hundred seventy (270) days and no later
than one hundred eighty (180) days prior to the expiration of the lease term
then in effect.  Any extentions granted hereunder shall be on the same terms and
conditions applicable to the initial term except as to rent, which shall be
increased in accordance with Paragraph B(2) below.  Lessee’s right to exercise
the options granted herein is subject to the terms and conditions set forth in
Paragraph 39 of this Lease.

 

B.      Adjustments to Base Rent.

(1)              Cost of Living Adjustments to Base Rent.   The Base Rent
payable pursuant to Paragraph 4.1 shall be subject to further adjustment as of
March 1, 1999, and as of the same date each year thereafter during the initial
lease term and any extension period.  Said date is hereinafter referred to as
the “Adjustment Date.”  The adjustment shall be made as follows:

 

The Base Rent for the Premises shall be adjusted by the same percentage as the
increase, if any, in the Consumer Price Index (All Items for All Urban Consumers
1982-84=100 Base), of the United States Department of Labor, Bureau of Labor
Statistics for Los Angeles-Anaheim-Riverside, CA (the “Index”).  The adjustment
shall be calculated according to the following formula:

 

X = A X B/C

 

X = Adjusted rent

 

A = Base Rent as of the first month of the term then in effect.

 

B = The monthly index for the third month immediately preceding the Adjustment
Date.

 

C = The monthly index for the third month immediately preceding the first month
of the term then in effect.

 

The monthly rent as so adjusted shall be payable for each month commencing with
the Adjustment Date and continuing until the next Adjustment Date.

 

 

Initials:

BA

 

 

JWB

 

--------------------------------------------------------------------------------


 

If the Index is discontinued or revised during the term of this Lease, such
other government Index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

 

(2)              Determination of Base Rent During Extension Periods.  In the
event Lessee exercises the option to extend granted in Paragraph (a) above, the
Base Rent payable at the commencement of the applicable Extension Period shall
be the then prevailing market rate for a triple net lease of comparable lease
Premises in the surrounding geographical area.  Prevailing market rate shall be
determined by mutual agreement of Lessor and Lessee on the basis of the value
which will be obtained in an arms-length transaction between an informed and
willing tenant (other than a tenant currently in possession of the demised
Premises) and an informed and willing landlord (other than the then existing
landlord of demised Premises) under no compulsion to lease.  If Lessor and
Lessee have not agreed upon the prevailing market rental rate by the date which
is thirty (30) days prior to the expiration of the lease term then in effect,
then the option to extend will automatically cease and be deemed extinguished. 
The base monthly rent as determined pursuant to this Paragraph B(2) shall
thereafter be subject to further cost of living adjustments pursuant to the
terms of Paragraph B(1) above.

 

C.      Construction of Tenant Improvements.

                SEE ADDENDUM TO LEASE NUMBER TWO ATTACHED HERETO

 

 

 

Initials:

BA

 

 

JWB

 

 

2

--------------------------------------------------------------------------------


 

D.      Use.  Paragraph 6 of this Lease is hereby supplemented as follows:

(1)  Prohibited Uses.  Lessee shall not do or permit anything to be done in or
about the Premises nor bring or keep anything therein which will in any way
increase the existing rate of or affect any fire or other insurance upon the
Premises or any of its contents, or cause a cancellation of any insurance policy
covering the Premises or any part thereof or any of its contents.  Lessee shall
not commit or suffer to be committed any nuisance or waste in or upon the
Premises.  Lessee shall not use the Premises or permit anything to be done in or
about the Premises which will in any way conflict with any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted or promulgated.  Lessee shall not keep any animals or pets on the
Premises.  Lessee shall not use or store “hazardous materials or wastes” on the
Premises, as such terms are defined by applicable federal and state law, without
Lessor’s prior written consent.  If such consent is given, Lessee shall comply
with governmental laws, rules and regulations pertaining to hazardous materials
and wastes.  Lessor shall have a right of re-entry upon the Premises on
reasonable notice and at reasonable times for purposes of inspection,
contamination testing and remediation.

 

(2)  Installation of Specialized Equipment and Use of Lessee’s Possessions on
the Premises.  Lessee shall not install on the Premises any specialized
equipment requiring the use of a power source (including, but not limited to,
computer hardware or software) without the prior written consent of Lessor. 
Lessor shall give its consent to such installation provided the conditions
contained herein are satisfied.  Lessor shall not be liable to Lessee for damage
to Lessee or Lessee’s possessions, including but not limited to furniture,
fixtures, equipment (specialized or otherwise), and inventory, from any cause. 
Lessee waives all claims against Lessor for damage to Lessee’s possessions
arising for any reason.  Lessee shall comply with all laws, regulations and
ordinances relating to the condition and use of any and all of Lessee’s
possessions on the Premises, including laws requiring the alteration,
maintenance and restoration of the Premises, as a result of Lessee’s particular
use.  Provided, however, any required alterations to the Premises shall be
conditioned upon Lessor’s prior written consent.  The Premises shall not be
electrically overloaded.  No equipment, machinery, apparatus or other appliance
shall be used or operated on the Premises in such a manner that such equipment
will in any way injure, vibrate or shake the Premises, or place an excessive
burden on power sources installed on the Premises.

 

E.      Assignment and Subletting.  Lessee hereby understands and agrees that
Lessor may withhold its consent to any requested assignment or subletting, and
such withholding of consent shall be deemed reasonable, in the event that the
proposed assignee or sublessee intends to use or store hazardous wastes or
materials on the Premises.  Also, it is a requirement that Lessor receive
seventy five percent (75%) of any consideration or increase in rent received or
to be received by Lessee for such assignment or sublease.  Please note that the
term of the sublease may not exceed the term of the “master” lease.

 

F.      Indemnity.  The indemnification of Lessor by Lessee pursuant to
Paragraph 8.7 of this Lease shall also include and extend to any violation by
Lessee of applicable state, federal and local laws pertaining to the use,
storage and discharge of hazardous materials and wastes.

 

G.      Default.  Paragraph 13.1 of this Lease is supplemented to provide that
the release or discharge by Lessee of any hazardous material or wastes in or
about the Premises, or violation of any law or deviation from prescribed

 

 

 

Initials:

BA

 

 

JWB

 

 

3

--------------------------------------------------------------------------------


 

procedures in the use or storage of hazardous materials or wastes, shall
constitute a material default of this Lease by Lessee.  Wherever used in this
Lease, the terms hazardous wastes and/or hazardous materials shall include all
definitions of hazardous wastes and materials provided by both federal and
California law.

 

 

 

Initials:

BA

 

 

JWB

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Addendum to be
executed concurrently with the Lease of which this Addendum forms a part.

 

LESSOR:

 

WILLIAM D & EDNA J. WRIGHT dba

 

 

SOUTH COAST BUSINESS PARK

 

 

 

 

 

BY:

/s/ [ILLEGIBLE]

 

 

Dated:

2/11/98

 

 

LESSEE:

 

Q.A.D., Inc.,

 

 

a California Corporation

 

 

 

 

 

BY:

/s/ [ILLEGIBLE]

 

 

Dated:

1/22/98

 

 

Douglas Marsh, V.P.Operations

 

 

 

BY:

 

 

Dated:

 

 

 

5

--------------------------------------------------------------------------------


 

Addendum to Lease

Number Two

 

6420 Via Real, Suite’s 8 & 9 (Building B)

 

This Addendum is attached to and forms a part of that certain Standard
Industrial Lease dated for reference purposes January 20, 1998 by and between
William D & Edna J. Wright dba South Coast Business Park (“Lessor”), and Q.A.D.,
Inc., a California Corporation (“Lessee”).  The said Standard Industrial Lease
is hereby modified/supplemented in the following particulars only:

 

Lessee shall hire and pay contractor and engineers to perform the desired tenant
improvements for said space.

 

Lessor shall reimburse Lessee for the costs of said improvements up to $14.00
per square foot of leased space being improved (2,496 square feet).

 

LESSOR:

 

William D Wright dba

 

 

South Coast Business Park

 

 

 

 

 

BY:

/s/ Jeanne Wright-Bortolozzo

 

 

 

 

LESSEE:

 

Q.A.D., Inc., a California Corporation

 

 

 

 

 

BY:

/s/ Barry Anderson

 

 

 

 

Barry Anderson, Vice President Administration

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

--------------------------------------------------------------------------------

